DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 23, 2021 have been fully considered but they are not persuasive.
The Applicant argues that Shi fails to disclose “the initial context setup request signaling comprising a UAV authorization signaling configured to indicate the UAV service authorization state of the UE” as recited in claim 1.  The Examiner respectfully disagrees.  
The Applicant agrees with the Examiner in the last paragraph of page 11 of Remark that Shi discloses “an initial context setup request” in paragraphs 0086-0087.  The Examiner also notes that Shi discloses in paragraph 0092 that the base station determines based on the capability information whether the drone UE supports the air communication, to determine whether the drone UE is allowed to access the current network.  Paragraphs 0094-0096 further discloses that the base station determines based on the capability information, whether the drone UE supports the air communication, to determine whether the drone UE is allowed to access the network.  The base station determines, based on the indication information whether the drone UE supports the air communication.  If the drone UE supports the air communication, it 
Based on the above discussion, it should be clear to the Applicant that Shi still reads on the argued features and the amended claim language. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-4, 6, 15, 17-18, and 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Identification of Air-born UE” as cited in IDS dated August 11, 2020 (hereinafter “Reference A”) in view of Shi et al. (hereinafter “Shi”, US 2020/0077321). 
Regarding claim 1, Reference A discloses a method for supporting an unmanned aerial vehicle (UAV) service, applied to a core network device, the method, and comprising:

determining a UAV service authorization state of the UE based on the UAV capability indication information (i.e. performing authentication/security as shown in Fig. 1); and 
transmitting an initial context setup request signaling to the base station (i.e., transmitting an initial context setup request from MME to eNB as shown in Fig. 1). 
Reference A, however, does not expressly disclose: 
the initial context setup request signaling comprising a UAV authorization signaling configured to indicate the UAV service authorization state of the UE; and
wherein in response to a value of a parameter in the UAV authorization signaling indicating an authorized state, the UAV service authorization state of the UE is indicted as the authorized state; and in response to the value of the parameter in the UAV authorization signaling indicating an unauthorized state, the UAV service authorization state of the UE is indicated as the unauthorized state.
In a similar endeavor, Shi discloses a network access method, network device, and terminal.  Shi also discloses the initial context setup request signaling comprising a UAV authorization signaling configured to indicate the UAV service authorization state 
wherein in response to a value of a parameter in the UAV authorization signaling indicating an authorized state, the UAV service authorization state of the UE is indicted as the authorized state; and in response to the value of the parameter in the UAV authorization signaling indicating an unauthorized state, the UAV service authorization state of the UE is indicated as the unauthorized state (i.e., based on the capability information, whether the drone UE supports the air communication, to determine whether the drone UE is allowed to access the network as described in paragraph 0094-0096.  Note: to allow access network means authorized state of claim language).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the UE to connect to the network and prevent an unauthorized access. 

With regard to claims 15, and 18, these claims recite different statutory classes, and the combination of Reference A and Shi disclose all limitations recited within these claim.  Therefore, the Examiner rejects these claims at least for the same reasons discussed above.  In addition, Shi also discloses a core network device and a non-transitory computer readable medium having stored thereon computer instruction, comprises a processor, and a memory configured to store instructions executable by the processor (i.e., a network device includes a processor 100, and a memory 300 as shown in Fig. 9, and as described in paragraphs 0183-0188).
Regarding claims 3, and 22, Reference A, and Shi disclose all limitations recited within claims as described above.  Shi also discloses wherein determining the UAV service authorization state of the UE comprises: 
transmitting an enquiry message for obtaining the UAV service authorization state of the UE to a Home Subscriber Server (HSS) (i.e., requesting authentication on the drone UE from the HSS as shown in step 403 of Fig. 6, and as described in paragraphs 0135-0136), the enquiry message comprising identification information of the UE (i.e., requesting authentication on the drone UE from an HSS as described in paragraphs 0090, 0120-0121, and 0136); and 
receiving the UAV service authorization state of the UE returned by the HSS (paragraphs 0086-0090, and 0138-0143). 

Regarding claims 4, and 23, Reference A, and Shi disclose all limitations recited within claims as described above.  Shi also discloses wherein transmitting the initial context setup request signaling to the base station comprises: 
in response to that the UAV service authorization state of the UE is the unauthorized state, setting a type of the UAV authorization signaling as an unauthorized type (i.e., indicating the drone UE is invalid, and prohibited from accessing the current network as described in paragraph 0097), and 
transmitting the initial context setup request signaling to the base station, the initial context setup request signaling comprising the UAV authorization signaling configured to indicate that the UAV service authorization state of the UE is the unauthorized state (i.e., the subscription information including authentication data is 
in response to that the UAV service authorization state of the UE is the authorized state, setting the type of the UAV authorization signaling as an authorized type (i.e., indicating the drone UE is valid and allowing access to the current network as described in paragraphs 0092-0094), and 
transmitting the initial context setup request signaling to the base station, the initial context setup request signaling comprising the UAV authorization signaling configured to indicate that the UAV service authorization state of the UE is the authorized state (i.e., the subscription information including authentication data is brought by the MME to the base station in the initial context set up request message as described in paragraphs 0090). 

Regarding claim 6, Reference A discloses a method for supporting an unmanned aerial vehicle (UAV) service, applied to a base station, the method comprising: 
receiving an initial context setup request signaling from a core network device (i.e., a MME transmits an Initial context setup request to eNB as shown in Fig. 1).
Reference A, however, does not expressly disclose the remaining features of this claim.
In a similar endeavor, Shi discloses a network access method, network device, and terminal.  Shi also discloses:

in response to that the UAV service authorization state is an authorized state, providing a UAV association service to the UE (i.e., indicating the drone UE is valid and allowing access to the current network as described in paragraphs 0092-0094); and 
in response to that the UAV service authorization state is an unauthorized state, refusing to provide the UAV association service to the UE (i.e., indicating the drone UE is invalid, and prohibited from accessing the current network as described in paragraph 0097),
wherein in response to a value of a parameter in the UAV authorization signaling indicating an authorized state, the UAV service authorization state of the UE is indicted as the authorized state; and in response to the value of the parameter in the UAV authorization signaling indicating an unauthorized state, the UAV service authorization state of the UE is indicated as the unauthorized state (i.e., based on the capability information, whether the drone UE supports the air communication, to determine whether the drone UE is allowed to access the network as described in paragraph 0094-0096.  Note: to allow access network means authorized state of claim language).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.


With regard to claims 17, and 20, these claims recite different statutory classes, and the combination of Reference A and Shi disclose all limitations recited within these claim.  Therefore, the Examiner rejects these claims at least for the same reasons discussed above.  In addition, Shi also discloses a core network device and a non-transitory computer readable medium having stored thereon computer instruction, comprises a processor, and a memory configured to store instructions executable by the processor (i.e., a network device includes a processor 100, and a memory 300 as shown in Fig. 9, and as described in paragraphs 0183-0188).

Regarding claims 24-26, Reference A and Shi disclose all limitations recited within these claim as described above.  Shi also discloses wherein the parameter in the UAV authorization signaling is a parameter “type and reference” (paragraphs 0086-0096).


Claim 2, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reference A in view of Shi, and further in view of Shan et al. (hereinafter “Shan”, US 2019/0037448).
Regarding claims 2, and 21, Reference A, and Shi disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Shan discloses a solution for vehicle-to-vehicle (V2X) communication authorization in 5G system.  Shan also discloses in response to a change in the UAV service authorization state of the UE (i.e., in response to change in subscription information as described in paragraph 0140), transmitting a UE context modification request signaling to the base station, the UE context modification request signaling comprising the UAV authorization signaling configured to indicate the UAV service authorization state of the UE (i.e., sending the UE context modification request message as described in paragraph 0140). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to update the UE profile information so that the services could be provided to the UE seamlessly. 

Regarding claim 7, Reference A, and Shi disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Shan discloses a solution for vehicle-to-vehicle (V2X) communication authorization in 5G system.  Shan also discloses receiving a UE context modification request signaling from the core network device (i.e., in response to change in subscription information as described in paragraph 0140), the UE context modification request signaling comprising the UAV authorization signaling configured to 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to update the UE profile information so that the services could be provided to the UE seamlessly. 
In addition, Shi further discloses determining a changed UAV service authorization state of the UE based on the UAV authorization signaling in the UE context modification request signaling (i.e., the subscription information including authentication data is brought by the MME to the base station in the initial context set up request message as described in paragraphs 0090); 
in response to that the changed UAV service authorization state is the unauthorized state, stopping providing a UAV association service to the UE (i.e., indicating the drone UE is invalid, and prohibited from accessing the current network as described in paragraph 0097); and 
in response to that the changed UAV service authorization state is the authorized state, providing the UAV association service to the UE (i.e., indicating the drone UE is valid and allowing access to the current network as described in paragraphs 0092-0094).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/Wayne H Cai/Primary Examiner, Art Unit 2644